Title: To Alexander Hamilton from John Habersham, 20 May 1791
From: Habersham, John
To: Hamilton, Alexander


Custom House,Savannah, May 20th, 1791.
Sir,
I have to acknowledge the receipt of your letter of the 31st of March last.
I shall observe what you have directed in regard to Captain Backhouse, should the decision be against him.
When the Legislature have their next meeting, I shall use my best endeavors to obtain a Cession of the Light House to the United States. In the mean time I have to inform you, that the additions and repairs to that building are compleated, and that as no Person had been appointed to take charge of it, I applied to the President of the United States on the 14th Inst., to authorize a temporary appointment, until I should hear from you on the subject, which he did, and I have accordingly given one to Mr. Ichabod Higgins, the Person who I recommended to you in my Letter of the 14th Novemr. 1789. Be pleased to inform me, whether it is agreeable to you that Mr. Higgins should be continued, and what compensation he is to receive; and also how I am to conduct myself with respect to obtaining the necessary supplies of Oil and Wick. For the present I shall lay in a small quantity of each to answer immediate purposes. It is with regret I inform you, that the expence of this business will considerably exceed what I mentioned in my letter of the 11th. of February last. It became necessary to procure many Articles which I was not apprized of when that letter was written. I have had a survey of the work which has been done, and it is pronounced to be substantial and every way equal to the terms of the Contract.
I have also received your letter of the 26th. ultimo, and shall lose no time in complying with the orders therein given, with respect to the transmission of all my Accounts to the 31st. of March last, and of Duplicates of my Weekly Returns, in the manner you have directed.
You will herewith receive a Weekly Return of monies received and paid by me, from the 8th. to the 14th. Instant, amount on hand being Twenty seven thousand two hundred & ninety nine Dollars and seventy nine and a half Cents, in Specie.
I am, Sir, very respectfully,   Your Obedient Servant.
John HabershamCollector of the Customs for Savh.
Alexr Hamilton, Esqr., Secry. of the Treasury.
